Case 8:19-cv-00710-MSS-TGW Document 100 Filed 01/21/20 Page 1 of 8 PageID 2511




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

    UMG RECORDINGS, INC., et al.,

            Plaintiffs,

    v.                                                          Case No. 8:19-cv-00710-MSS-TGW

    BRIGHT HOUSE NETWORKS, LLC,

            Defendant.



                      DEFENDANT BRIGHT HOUSE NETWORKS, LLC’S
                            MOTION FOR JUDICIAL NOTICE

            Pursuant to Rule 201 of the Federal Rules of Evidence, Defendant Bright House

    Networks, LLC (“BHN”) seeks to have the Court take judicial notice of a widely publicized

    agreement that certain Plaintiffs are a party to and related press releases and information

    available on several government websites which describe the necessity of the Internet as a

    resource. Taking judicial notice of this information would assist to conserve judicial resources

    and narrow potential discovery and trial issues. Plaintiffs do not consent to the judicial notice

    of the requested information and documents.

                                          LEGAL STANDARD

            Federal Rule of Evidence 201 provides that, at any stage of a proceeding, a court “must

    take judicial notice if a party requests it and the court is supplied with the necessary

    information.” Fed. R. Evid. 201(c), (d). A fact is subject to judicial notice if it is one not subject

    to reasonable dispute because it “(1) is generally known within the trial court’s territorial

    jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy



                                                      1
Case 8:19-cv-00710-MSS-TGW Document 100 Filed 01/21/20 Page 2 of 8 PageID 2512




    cannot reasonably be questioned.” Fed. R. Evid. 201(b). In other words, “the fact must be one

    that only an unreasonable person would insist on disputing.” United States v. Jones, 29 F.3d

    1549, 1553 (11th Cir. 1994) (citing 21 C. Wright & K. Graham, Federal Practice and

    Procedure: Evidence § 5104 at 485 (1977 & Supp. 1994). In ruling on a motion to dismiss, a

    district court may consider judicially noticed facts, including public records, without

    converting the motion into one for summary judgment. See Halmos v. Bomardier Aerospace

    Corp., 404 F. App’x 376, 377 (11th Cir. 2010) (per curiam) (citing Bryant v. Avado Brands,

    Inc., 187 F.3d 1271, 1278 (11th Cir. 1999); Telltabs, Inc. v. Makor Issues & Rights, Ltd., 551

    U.S. 308, 322–23, 127 S.Ct. 2499, 168 L.Ed.2d 179 (2007)); Horne v. Potter, 392 F. App’x

    800, 802 (11th Cir. 2010). Further, “[p]ublic records are among the permissible facts that a

    district court may consider” and those can include publically filed documents and facts found

    on government agencies’ websites. Universal Express, Inc. v. U.S. S.E.C., 177 F. App'x 52, 53

    (11th Cir. 2006); see also Navarrete v. Experian Info. Sols., Inc., No. 216CV225FTM99MRM,

    2016 WL 4992441, at *2 (M.D. Fla. Sept. 19, 2016) (“courts have defined public records to

    include facts found on the websites of the FDIC and other government agencies”) (citations

    omitted).

                                                     ARGUMENT

               A. Memorandum of Understanding

               The Court should take judicial notice of the July 6, 2011 Copyright Alert System’s

    Memorandum of Understanding (the “CAS MOU”),1 which is publically available and freely



    1
        Also available at, https://info.publicintelligence.net/CCI-MOU.pdf.




                                                             2
Case 8:19-cv-00710-MSS-TGW Document 100 Filed 01/21/20 Page 3 of 8 PageID 2513




    accessible online. See Exhibit 1. Several Plaintiffs in this case, amongst other major copyright

    holders, were a party to the CAS MOU2 along with the country’s five largest Internet Service

    Providers (“ISPs”) Comcast, TimeWarner, CableVision, AT&T, and Verizon. BHN seeks to

    introduce the CAS MOU for recognition that the CAS MOU exists as an agreement between

    the copyright holder and ISP signatories, which set forth methodologies by which participating

    ISPs would respond to notices of alleged copyright infringement from copyright, and which

    specifically did not require ISPs to terminate subscribers as part of those methodologies.

             Rule 201 instructs that judicial notice is mandatory when the requested facts are “not

    subject to reasonable dispute because they are capable of accurate and ready determination by

    resort to sources whose accuracy cannot reasonably be questioned.” Bryant v. Avado Brands,

    Inc., 187 F.3d 1271, 1278 (11th Cir. 1999) (citing Fed. R. Evid. 201). The methodologies

    mandated by the CAS MOU are explicit within the document. Thus, the procedures mandated

    within it cannot be reasonably questioned.

             Courts have also given judicial notice where the requested information was part of a

    public filing. See Universal Express, 177 F. App’x 52, 53–54 (taking judicial notice of a

    complaint that was publically filed in litigation); see also Navarro v. City of Riviera Beach,

    192 F. Supp. 3d 1353, 1364 (S.D. Fla. 2016) (“Courts may take judicial notice of public

    records, such as a pleading filed in another court, because such documents are ‘capable of



    2
      Specifically, the following Plaintiff groups, and corresponding successors and assigns, as identified in Plaintiffs’
    initial disclosures, were signatories to the CAS: (1) the “Universal Plaintiffs” (UMG Recordings, Inc. and Capitol
    Records, LLC); (2) the “Warner Music Group” (Warner Records Inc. (f/k/a Warner Bros. Records Inc., Atlantic
    Recording Corporation, Bad Boy Records LLC, Elektra Entertainment Group Inc., Fueled by Ramen LLC,
    Nonesuch Records Inc., Roadrunner Records, Inc., WEA International Inc.); and (3) Sony Music Entertainment
    (Sony Music Entertainment, Arista Music, Arista Records LLC, LaFace Records LLC, Provident Label Group,
    LLC, Sony Music Entertainment US Latin, Volcano Entertainment III, LLC, Zomba Recordings LLC).


                                                              3
Case 8:19-cv-00710-MSS-TGW Document 100 Filed 01/21/20 Page 4 of 8 PageID 2514




    accurate and ready determination by resort to sources whose accuracy cannot reasonably be

    questioned.’”); see also Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1278 (11th Cir.

    1999) (determining that the court could take judicial notice of public documents filed in a

    securities fraud case “for the purpose of determining what statements the documents contain

    and not to prove the truth of the documents’ contents,” but declining to address whether those

    statements could be considered if their truth were at issue). The CAS MOU was widely

    publicized and is still accessible online. Furthermore, the CAS MOU was previously filed as

    an exhibit in a now public filing and was publicly viewed in open court in Sony Music

    Entertainment et al v. Cox Communications, Inc. et al, Case No. 1:18-cv-00950-LO-JFA.3

            Similarly, BHN seeks judicial notice of a number of press releases that were issued by

    the Internet Service Providers who were signatories to the CAS MOU. The press releases

    include statements by Comcast (Exhibit 2), Verizon (Exhibits 3 and 4), and AT&T (Exhibits

    5 and 6) – all of which were signatories to the CAS MOU as participating ISPs. The press

    releases are publicized statements by the participating ISPs that summarized their involvement

    in the CAS MOU and the actions they were mandated to take in response to allegations of

    copyright infringement on their networks. The press releases were released on various public

    websites and could be accessed by consumers to gain an understanding of how those ISPs were

    addressing infringement on their networks.

            Consistent with legal precedent, BHN does not request judicial notice for the truth of

    the information contained in the press releases, but for the undisputed fact that the participating



    3
     The CAS MOU was filed as Exhibit G to Cox’s Motion in Opposition to Plaintiffs’ Motions in Limine, ECF
    No. 542-7.


                                                      4
Case 8:19-cv-00710-MSS-TGW Document 100 Filed 01/21/20 Page 5 of 8 PageID 2515




    ISPs issued these public statements to existing and potential customers concerning how they

    addressed allegations of copyright infringement on their respective networks. See Shahar v.

    Bowers, 120 F.3d 211, 214, n. 5 (11th Cir. 1997) (distinguishing between taking judicial notice

    of the fact that a press release states “X,” as opposed to accepting a press release’s statements

    as true); see also First Glob. Corp. v. Mansiana Ocean Residences, LLC, No. 09-21092-CIV,

    2010 WL 2163756, at *3 (S.D. Fla. May 27, 2010) (noting that “[i]t is within the scope of

    Federal Rule of Evidence 201 for a court to take judicial notice of a press release, for the

    limited purpose of noting the existence of the press release's message”); see also Hudgins v.

    BellSouth Long Term Disability Plan for Mgmt. Employees BellSouth Corp., No. 1:05-CV-

    546-BBM, 2006 WL 8431915, at *8 (N.D. Ga. Mar. 7, 2006) (taking judicial notice of a press

    release announcing a change in disability benefits, which was the focus of the dispute).

            B. Information on Government Websites

            Similarly, the Court should take judicial notice of information contained on

    government websites in which the government recognizes that having internet access is critical

    for people to participate in the modern world economy and, therefore, disconnecting a person’s

    internet access is a drastic measure. The information requested is contained in the following

    articles and is hosted by the following government websites: In re Inquiry Concerning

    Deployment of Advanced Telecommunications Capability to All Americans in a Reasonable

    and Timely Fashion, 2018 Broadband Deployment Report, 33 FCC Rcd 1660 ¶ 1 (Feb. 2,

    2018)    (available     at    https://www.fcc.gov/document/inquiry-concerning-deployment-

    advanced-telecommunications-capability-3) (“Fixed and mobile broadband services provide

    Americans, especially those in rural and remote areas of the country, access to numerous



                                                   5
Case 8:19-cv-00710-MSS-TGW Document 100 Filed 01/21/20 Page 6 of 8 PageID 2516




    employment, education, entertainment, and health care opportunities.”) (Exhibit 7); Council of

    Economic Advisers Issue Brief, The Digital Divide and Economic Benefits of Broadband

    Access, at 1 (March 2016) (available at https://obamawhitehouse.archives.gov/sites/default/

    files/page/files/20160308_broadband_cea_issue_brief.pdf) (“Broadband provides numerous

    socio-economic benefits to communities and individuals, improving labor market outcomes

    for subscribers, increasing economic growth, providing access to better health care, and

    enhancing civic participation”) (Exhibit 8); Remarks of Commissioner Jessica Rosenworcel,

    Federal Communications Commission, 20 Years of Connecting Schools and Libraries: Policy

    Summit, (Jan. 24, 2018) (available at https://docs.fcc.gov/public/attachments/DOC-

    320122A1.pdf) (noting “seven in ten teachers now assign homework that requires access to

    broadband” and raising concern that the lack of access is creating a “Homework Gap”) (Exhibit

    9); In re Promoting Telehealth for Low-Income Consumers, Notice of Inquiry, 33 FCC Rcd

    7825 ¶ 1 (Aug. 3, 2018) (available at             https://www.federalregister.gov/documents/

    2019/07/30/2019-16077/promoting-telehealth-for-low-income-consumers)            (“High-quality

    health care has become increasingly reliant on the widespread availability of high-speed

    connectivity, and broadband-enabled telehealth services are assuming an increasingly vital role

    in providing care”) (Exhibit 10).

           As courts in this district have established, judicial notice should be granted for facts

    presented on government websites. Navarrete v. Experian Info. Sols., Inc., No.

    216CV225FTM99MRM, 2016 WL 4992441, at *2 (M.D. Fla. Sept. 19, 2016) (“courts have

    defined public records to include facts found on the websites of the FDIC and

    other government agencies”); In re Everglades Island Boat Tours, LLC, 484 F. Supp. 2d 1259,



                                                  6
Case 8:19-cv-00710-MSS-TGW Document 100 Filed 01/21/20 Page 7 of 8 PageID 2517




    1261 (M.D. Fla. 2007) (taking judicial notice of pages from the website sfwmd.gov for

    information concerning Florida’s everglades); Stanifer v. Corin USA Ltd., Inc., No. 6:14–cv–

    1192–Orl–37DAB, 2014 WL 5823319, at *3 (M.D.Fla. Nov.10, 2014) (“Courts in this District

    and elsewhere regularly take judicial notice of public records available on the FDA's website

    because such document[s] satisfy the requirements of Rule 201.”).

           For the foregoing reasons, Defendant BHN respectfully requests that the Court take

    judicial notice of the CAS MOU, the specified ISP press releases, and the information on the

    government websites noted herein.



    Dated: January 21, 2020                     Respectfully submitted,


                                                s/ Erin R. Ranahan
    Michael S. Elkin (pro hac vice)             Erin R. Ranahan (pro hac vice)
    Thomas Patrick Lane (pro hac vice)          Shilpa A. Coorg (pro hac vice)
    Seth E. Spitzer (pro hac vice)              WINSTON & STRAWN LLP
    WINSTON & STRAWN LLP                        333 S. Grand Avenue
    200 Park Avenue                             Los Angeles, CA 90071
    New York, NY 10166                          (213) 615-1933 (telephone)
    (212) 294-6700 (telephone)                  (213) 615-1750 (facsimile)
    (212) 294-4700 (facsimile)                  E-mail: eranahan@winston.com
    E-mail: melkin@winston.com                  E-mail: scoorg@winston.com
    E-mail: tlane@winston.com
    E-mail: sspitzer@winston.com                Jennifer A. Golinveaux (pro hac vice)
                                                WINSTON & STRAWN LLP
    GUNSTER, YOAKLEY & STEWART,                 101 California Street, 35th Floor
    P.A.                                        San Francisco, CA 94111-5840
    William J. Schifino, Jr.                    (415) 591-1506 (telephone)
    Florida Bar Number 564338                   (415) 591-1400 (facsimile)
    401 E. Jackson St., Ste. 2500               E-mail: jgolinveaux@winston.com
    Tampa, FL 33602
    (813) 228-9080 (telephone)
    (813) 228-6739 (facsimile)
    E-mail: wschifino@gunster.com

    Attorneys for Defendant
    Bright House Networks, LLC




                                                 7
Case 8:19-cv-00710-MSS-TGW Document 100 Filed 01/21/20 Page 8 of 8 PageID 2518




                                   CERTIFICATE OF SERVICE

           I certify that on January 21, 2020, a true and correct copy of the foregoing was filed

    with the Court via CM/ECF which will send a notice of electronic filing to the parties of record.

                                          s/ Erin R. Ranahan
                                          Erin R. Ranahan




                                                   8
